Memorandum of Dissent on Overruling Motion for Reargument.
SMYTH, Chief Justice.
Further study of this important case, involving as it does the validity of an act of Congress, has led me to seriously doubt the soundness of our decision, and therefore I think that a rehearing should be granted that the following points, not referred to in the opinion, should be argued, and the case reconsidered by the court:
1. Is the statement of the Congress in the preamble to the Saulsbury Resolution that “it is essential to the national security and defense, and for the successful prosecution of the war, to establish governmental control and assure adequate regulation of real estate in the District of Columbia,” binding upon the court as a finding of fact, in the absence of anything to show that it is not true ?
2. If binding upon the court, does it establish that real estate in the District of Columbia during the period of the war is affected with a public interest, and therefore subject to the regulatory power of Congress ?
3. If subject to that power, can it be said that the owner of the real estate in the case before us is deprived of his property by the resolution without due process of law, under the Fifth Amendment to the Constitution, if the rent which it permits him to receive constitutes a reasonable return for the use of his property?
4. Since the amount which the owner is permitted to receive was agreed upon between him and the tenant before the, .passage of the resolution, must we not assume, in the absence of anything to the contrary, that it affords the owner a reasonable return?
5. Does the fact that the resolution may permit others to receive a greater return for the use of their property than is permitted to the owner in the case at bar affect in any wise the constitutionality of the act, if the owner is permitted a reasonable return?
Finally, is there any provision of the Constitution which prohibits Congress from passing an act which discriminates between landowners, if to each the act permits at least a reasonable return?